
	
		II
		111th CONGRESS
		1st Session
		S. 2196
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mr. Specter (for himself
			 and Mr. Casey) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on powdered ion exchange
		  resin comprising a copolymer of styrene crosslinked with divinylbenzene,
		  sulphonic acid, sodium form.
	
	
		1.Powdered ion exchange resin
			 comprising a copolymer of styrene crosslinked with divinylbenzene, sulphonic
			 acid, sodium form
			(a)In
			 generalHeading 9902.02.34 of the Harmonized Tariff Schedule of
			 the United States (relating to powdered ion exchange resin comprising a
			 copolymer of styrene crosslinked with divinylbenzene, sulphonic acid, sodium
			 form) is amended to read as follows:
				
					
						
							
								9902.02.34Powdered ion exchange resin comprised of a copolymer of
						styrene, cross linked with divinyl-benzene, further reacted to provide sulfonic
						acid functionality (sodium form), having a nominal particle size of 0.075 mm to
						0.150 mm, dried to a moisture content of not more than 10% (CAS No. 63182–08–1)
						(provided for in subheading 3914.00.60)FreeNo
						changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
